Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on November 4th, 2020. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartley et al. (USPGPUB No. 2009/0006798 A1, hereinafter referred to as Bartley).
Referring to claim 1, Bartley discloses an apparatus comprising {“system 100”, see Fig. 1, [0040].}:
a host controller {“memory controller 201”, see Fig. 2, [0046].} to couple to an interconnect {“access by separate buses”, see Fig. 1, [0042].} to which a plurality of devices may be coupled {“various system components”, see Fig. 1, [0044].}, the host controller including :
a first driver to drive first information {“drivers 305 and 309”, see Fig. 3, [0052].} onto a first line of the interconnect {“respective I/O lines 311 and 312”, see Fig. 3, [0052].}; 
a second driver {“PLL clock circuit 303”, see Fig. 3, [0052].} to drive a clock signal onto a second line of the interconnect {“generating bus timing signals” for multiple lines on the interconnect, see Fig. 3, [0052].}; 
and a mode control circuit {“mode control register 304”, see Fig. 3, [0053].} to cause the second driver to drive the clock signal {“function of some receiver or driver lines may vary depending on the mode of operation”, see Fig. 3, [0054].} onto the second line of the interconnect in a first mode {“operate in any of a plurality of different modes”, see Fig. 3, [0053].} and to cause the first driver and the second driver to drive differential information {“driving data through respective I/O lines”, see Fig. 3, [0052].} onto the first line and the second line of the interconnect in a second mode {“driving command/address data”, see Fig. 3, [0054].}.

As per claim 2, the rejection of claim 1 is incorporated and Bartley discloses wherein the host controller comprises a table having a plurality of entries {“pin assignments” in Table 1 after [0088].} each to store capability information for one of the plurality of devices {“Appropriate assignment of function to the various pins”, [0088].}, the capability information having an indicator {“needed to support an alternative configuration”, [0088].} to indicate whether the device is able to communicate according to the second mode {“in the alternative configuration mode of FIG. 6”, [0088].}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-20 are rejected 35 U.S.C. 103 as being unpatentable over Bartley in view of PITIGOI-ARON et al. (USPGPUB No. 2018/0181532 A1, hereinafter referred to as PITIGOI). 
As per claim 3, the rejection of claim 1 is incorporated however Bartley does not appear to explicitly disclose any limitation in this dependent claim. 
However Pitigoi discloses wherein the second mode comprises a differential mode {“Phase Differential Modes”, [0067].}, wherein a native communication protocol of the interconnect comprises a single-ended protocol {“in accordance with an I3C protocol”, see Fig. 6-7, [0070].}.
Bartley and Pitigoi are analogous because they are from the same field of endeavor, peripheral communicating via multi-drop buses. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bartley and Pitigoi before him or her, to modify Bartley’s “buffered memory chip 202” (see Fig. 3, [0052]) incorporating Pitigoi’s “serial bus 330” (see Fig. 3, [0057]). 

Therefore, it would have been obvious to combine PITIGOI and Bartley to obtain the invention as specified in the instant claim(s).

As per claim 4, the rejection of claim 3 is incorporated and PITIGOI discloses wherein the host controller comprises a write controller {“performing a write”, [0047].} to communicate the differential information under control {“in phase differential modes”, [0069].} of the mode control circuit, wherein the write controller is to communicate the differential information at a voltage swing less than a low voltage threshold level {“two-wire serial bus driven between binary voltage levels”, see Fig. 5, [0064].} for the interconnect {“I3C Serial Bus”, [0059].}.

As per claim 5, the rejection of claim 3 is incorporated and Bartley discloses wherein the host controller further comprises: 
a first receiver to receive third information {“data receiver 306 and 308”, see Fig. 3, [0054].} via the first line of the interconnect {“respective I/O lines 311 and 312”, see Fig. 3, [0052].};
a second receiver to receive a second clock signal {“data receiver 306 and 308”, see Fig. 3, [0054].} via the second line of the interconnect {“respective I/O lines 311 and 312”, see Fig. 3, [0052].}; 
and wherein in the first mode, the mode control circuit is to cause the first receiver to receive the third information {“driving data through respective I/O lines”, see Fig. 3, [0052].}} via the first line and cause the second receiver to receive the second clock signal via the second line {“generating bus timing signals”, see Fig. 3, [0052].}, and in the second mode, the mode control circuit to cause the first receiver and the second receiver to receive second differential information {“driving data through respective I/O lines”, see Fig. 3, [0052].} via the first line and the second line {“respective I/O lines 311 and 312”, see Fig. 3, [0052].}.

As per claim 6, the rejection of claim 3 is incorporated and PITIGOI discloses wherein the host controller is to send a first common control code {“Common Command Code”, [0070].} along the first line to cause one or more of the plurality of devices to enter into the differential mode {one or more devices “slave devices” performing “may be exchanged over the interface to set specific parameters of the protocol that may be used for flow control”, [0070].}.
wherein fairness is to be calculated based on a weight derived {“provide weightage-based scheduling schemes”, see Fig. 3, [0033].} from the count of input streams from first flow counter circuitry {“controls the flow of packets through the crossbar 101”, see Figs. 1 and 3, [0028].}. 

As per claim 7, the rejection of claim 6 is incorporated and PITIGOI discloses wherein after the first common control code is sent , the host controller is to send an entry pattern {“START condition 406”, see Fig. 4, [0060].} via the first line of the interconnect and the second line of the interconnect {respective plurality of lines when “signals transmitted on the serial bus 330”, see Fig. 3, last 3 lines of [0058].}.

As per claim 8, the rejection of claim 7 is incorporated and PITIGOI discloses wherein the host controller is to send the entry pattern differentially {“tristate mode”, see Fig. 7, [0071].} at a voltage swing smaller than a low voltage threshold {“signaling state 412 of the SDA wire”, see Fig. 4, [0060].} of the interconnect {“the serial bus 330”, see Fig. 3, last 3 lines of [0058].}.

As per claim 9, the rejection of claim 8 is incorporated and PITIGOI discloses wherein, after the entry pattern is sent, the host controller is to send a message {“Common Command Code”, [0070].} via the first and second lines of the interconnect at a voltage swing smaller than a low voltage threshold {“signaling state 412 of the SDA wire”, see Fig. 4, [0060].} for the interconnect {“the serial bus 330”, see Fig. 3, last 3 lines of [0058].}.

As per claim 10, the rejection of claim 9 is incorporated and PITIGOI discloses wherein after the message is sent {“Common Command Code”, [0070].}, the host controller is to send an exit pattern {“STOP condition 408”, see Fig. 4, [0060].} via the first and second lines {respective plurality of lines when “signals transmitted on the serial , to cause the one or more devices to exit the differential mode {“operable in a tristate mode” or otherwise when the pullup resistor is not “coupled to the SDA wire 904”, see Fig. 9, [0077].}.

As per claim 11, the rejection of claim 3 is incorporated and PITIGOI discloses wherein the host controller is to send the message in the differential mode in a manner {“define a flow-control pattern periodically transmitted during multi-word data transfers”, [0070].} that is not visible to one or more other devices of the plurality of devices {“CCC may be exchanged over the interface…”, [0070}.}, the one or more other devices not configured for the differential mode {“two or more of the devices 322a-322n”, [0058].}.

As per claim 12, the rejection of claim 1 is incorporated and Bartley discloses wherein the host controller further comprises a selection circuit {“control logic 302”, see Fig. 3, [0055]} to receive the clock signal and at least a portion of the differential information {“incoming frequency as required”, [0055].} and to send the first clock signal in the first mode {“different portions of the bus operate at different frequencies”, [0055].} and to send a portion of the differential information in the second mode {“different portions of the bus operate at different frequencies”, [0055].}, via the second line of the interconnect {“generating bus timing signals” for multiple lines on the interconnect, see Fig. 3, [0052].}.

Referring to claim 13, Bartley disclose at least one computer readable storage medium comprising instructions that when executed enable a system {“system 100”, see Fig. 1, [0040].} to perform a method comprising {“executes instruction stored in memory 102”, see Fig. 1, [0037].}:
sending a command {“set of command/address lines, see Fig. 2 [0048].} on a data line of an interconnect to indicate transition {“sys, [0040].} of the interconnect into a communication mode {“sys, [0040].};
Furthermore, Pitigoi discloses wherein the command is a command code {“Common Command Code”, [0070].}; wherein the communication code is a differential communication mode {“Phase Differential Modes”, [0067].}; 
sending a differential entry pattern {“START condition 406”, see Fig. 4, [0060].}  on the data line and a clock line of the interconnect {“TXCLK 328”, see Fig. 3, [0056].; 
and thereafter sending a message differentially on the data line and the clock line of the interconnect {“I3C high data rate mode”, see Fig. 5, [0064].}, wherein a native communication protocol for the interconnect is a single-ended communication protocol {“in accordance with an I3C protocol”, see Fig. 6-7, [0070].}.
Bartley and Pitigoi are analogous because they are from the same field of endeavor, peripheral communicating via multi-drop buses. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bartley and Pitigoi before him or her, to modify 
The suggestion/motivation for doing so would have been to implement improvements in the context of I2C or I3C are continually needed to improve data throughput and reduce latencies associated with serial bus interfaces. (PITIGOI [0006]).
Therefore, it would have been obvious to combine PITIGOI and Bartley to obtain the invention as specified in the instant claim(s).

As per claim 14, the rejection of claim 13 is incorporated and PITGOI discloses wherein the method further comprises sending the data differentially at a voltage swing smaller than a low voltage threshold {“two-wire serial bus driven between binary voltage levels”, see Fig. 5, [0064].} of the interconnect {“the serial bus 330”, see Fig. 3, last 3 lines of [0058].}.

As per claim 15, the rejection of claim 14 is incorporated and PITGOI discloses wherein the method further comprises sending the data differentially at a first data rate {“I3C HDR mode”, see Fig. 5, [0064].}, the first data rate greater {HDR greater than SDR, see Fig. 5, [0064].} than available data rates for the native communication protocol {“SDR mode of operation”, see Fig. 4, [0060].}.

As per claim 16, the rejection of claim 13 is incorporated and PITGOI discloses wherein the method further comprises identifying at least one device coupled to the interconnect having a capability to handle differential data {“SDR mode of operation”, see Fig. 4, [0060].}.

As per claim 17, the rejection of claim 16 is incorporated and PITGOI discloses wherein the method further comprises sending the data differentially at a voltage swing smaller than a low voltage threshold of the interconnect to be received and handled by the at least one device, wherein the data is not visible to at least one other device coupled to the interconnect, the at least one other device not configured to handle differential data {“SDR mode of operation”, see Fig. 4, [0060].}.

Referring to claims 18-20 are system claims reciting claim functionality corresponding to the computer storage medium claim of claims 13-17, respectively, thereby rejected under the same rationale as claims 13-17 recited above. 

Response to Arguments
Applicant’s arguments filed on 11/18/2020 have been considered but deemed moot in view of the following explanation:
Applicant alleges that the features of claim 1 is not explicitly taught by Bartley reference (Remarks pages 6-7).
	 Per the Examiner’s rebuttal, the Examiner will further expand upon the claim interpretation to claim 1 further drawn parallels to the Bartley reference as claimed. As per claim 1, the use of language “drive differential information” is not a buzzword nor a key term of 
	For these reasons the current ground of rejection(s) is respectfully maintained. 
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184